ITEMID: 001-112295
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: FLUSKEY v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: George Nicolaou;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä;Zdravka Kalaydjieva
TEXT: 1. The applicant, Mr Martin Fluskey, is an Irish national, who was born in 1963 and lives in Dublin. He was represented before the Court by Mr M. Finucane, a lawyer practising in Dublin.
2. The applicant was convicted in 1989 of fraudulently using a licence. He received a fine.
3. On 22 August 2005 the applicant was arrested and detained at Stoke Newington Police Station on suspicion of harassment contrary to section 5 of the Public Order Act 1986 following an incident involving his former wife. Photographs, fingerprints and a DNA sample were taken. The applicant received a caution in respect of the incident and was released on the same day.
4. In February 2006 the applicant complained to the Independent Police Complaints Commission about the arrest. His complaint was investigated and on 13 July 2006 Detective Inspector Smith confirmed that the arrest was lawful.
5. In or around September 2006 the applicant’s solicitors wrote back to Detective Inspector Smith questioning the legality of the caution and requesting that it be rescinded.
6. On 8 January 2007 the applicant was advised that the caution would be removed from his record.
7. On or around 14 February 2007 the applicant’s solicitors requested that the police use their discretion to delete the applicant’s DNA, fingerprints and photographs. On 23 March 2007, he was advised that his request to have the DNA data destroyed had been refused.
8. On 24 June 2008 a further request was received by the police from the applicant for deletion of his DNA, fingerprints and photographs. The request was treated as having been made under the procedure allowing deletion of such data in exceptional circumstances. Receipt of the request was acknowledged on 27 June 2008.
9. On 29 April 2009, following an examination of the facts and circumstances relating to the applicant’s arrest, the police decided to delete the applicant’s DNA, fingerprints and photographs.
10. On 5 May 2009, the applicant was informed that his case was considered to be exceptional and that his DNA sample and other records would be destroyed.
11. On 20 May 2009 the record of the applicant’s DNA profile was deleted.
12. On 29 May 2009 the applicant’s DNA sample and profile were deleted.
13. On 19 June 2009 the electronic record of the applicant’s fingerprints was deleted.
14. On 22 June 2009 the offence recorded in the Police National Computer in respect of the applicant was deleted.
15. On 8 July 2009 the hard copy record of the applicant’s fingerprints and his Police National Computer record were deleted.
16. On the same day the applicant was advised that all his records and samples had been deleted.
17. For details of the relevant domestic law see S. and Marper v. the United Kingdom [GC], nos. 30562/04 and 30566/04, ECHR 2008.
